—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Superintendent of Great Meadow Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting inmates from refusing to obey a direct order and failing to carry an identification card. As set forth in the misbehavior report, petitioner was walking to an assigned program when he was ordered by the reporting correction officer to produce his identification card. Petitioner explained that he had forgotten his card, whereupon the officer directed him to return to his cell and lock in. Petitioner returned to his cell but instead of locking in, he retrieved his identification card and resumed walking to his program. Substantial evidence of petitioner’s guilt was presented in the form of the misbehavior report and petitioner’s testimony *812wherein he acknowledged his failure to carry his identification card (see Matter of Amaker v Senkowski, 278 AD2d 622 [2000], lv denied 96 NY2d 707 [2001]; Matter of Rivera v Goord, 245 AD2d 910, 911 [1997]). The fact that petitioner considered the officer’s order to be unfair did not excuse him from obeying it (see Matter of Cruz v Goord, 273 AD2d 569, 570 [2000]). The remaining issues raised herein have been reviewed and found to be without merit.
Crew III, J.P., Peters, Spain, Carpinello and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.